Case 1:17-cv-00548-MSM-PAS Document 83 Filed 11/20/20 Page 1 of 16 PageID #: 685




                    IN THE DISTRICT COURT OF THE UNITED STATES
                         FOR THE DISTRICT OF RHODE ISLAND


    DAN DIAMANT, Plaintiff

           vs.                                         CA No. 17- cv548 JJM-PAS

    UTGR, Inc. dba Twin River Casino,
    Et al.

                     PLAINTIFF’S PROPOSED JURY INSTRUCTIONS

           Now comes the Plaintiff, by and through counsel, and proposes the following jury

    instructions.


                                                _/S/_Thomas G. Briody______
                                                Thomas G. Briody, Esq. #4427
                                                Law Office of Thomas G. Briody
                                                128 Dorrance Street
                                                Suite 550
                                                Providence, RI 02903
                                                Telephone: (401) 751-5151
                                                Facsimile: (401) 421-0876


                                       CERTIFICATION

           The undersigned certifies that a true copy of these proposed jury instruction were
       served via electronic mail and via ECF Paul R. Crowell, Engleberg and Bratcher, 100
       High Street, Boston, MA 02110, Brenda Baum, Rhode Island Department of Attorney
       General, 150 S. Main Street, Providence, RI 02903, and Marc DeSisto, 60 Ship
       Street, Providence, RI 02903 on this 20th of November, 2020.

                                                ___/s/ Thomas G. Briody___




                                               1
Case 1:17-cv-00548-MSM-PAS Document 83 Filed 11/20/20 Page 2 of 16 PageID #: 686




                         NATURE OF PLAINTIFF’S CLAIM

       THE PLAINTIFF, DAN DIAMANT, ALLEGES THAT THE DEFENDANTS

       UNLAWFULLY DETAINED HIM AND FORCED HIM TO PRODUCE

       IDENTIFICATION WITHOUT ANY LEGAL JUSTIFICATION. IN DOING

       SO, THE DEFENDANTS VIOLATED HIS CIVIL RIGHTS TO BE FREE

       FROM UNREASONABLE SEARCH AND SEIZURE IN VIOLATION OF

       SECTION 1983, TITLE 42 OF THE UNITED STATES CODE.



       THE PLAINTIFF FURTHER ALLEGES THAT THE DEFENDANTS

       FALSELY IMPRISONED HIM, IN VIOLATION OF RHODE ISLAND LAW.




                                       2
Case 1:17-cv-00548-MSM-PAS Document 83 Filed 11/20/20 Page 3 of 16 PageID #: 687




                                       42 U.S.C. 1983

       SECTION 1983 OF TITLE 42 THE UNITED STATES CODE PROVIDES

       THAT EVERY PERSON WHO, UNDER COLOR OF ANY STATUTE,

       ORDINANCE, REGULATION, CUSTOM OR USAGE OF ANY STATE,

       SUBJECTS OR CAUSES TO BE SUBJECTED, ANY PERSON WITHIN THE

       JURISDICTION THEREOF TO THE DEPRIVATION OF ANY RIGHTS,

       PRIVILEGES OR IMMUNITIES SECURED BY THE CONSTITUTION AND

       LAWS, SHALL BE LIABLE TO THE INJURED PARTY.



       YOU ARE INSTRUCTED AS A MATTER OF LAW THAT UNDER THE

       CONSTITUION OF THE UNITED STATES THE FOURTH AMENDMENT

       GUARANTEES EVERY PERSON THE RIGHT TO BE SECURE IN HIS OR

       HER PERSON AGAINST AN UNREASONABLE SEIZURE.




       Bosworth v. Minella, cv 12-509 ML (ECF 36) (D.R.I. 2013) (J. Lisi)




                                            3
Case 1:17-cv-00548-MSM-PAS Document 83 Filed 11/20/20 Page 4 of 16 PageID #: 688




                                   STOP AND IDENTIFY

       IT IS UNLAWFUL FOR POLICE OFFICERS TO DETAIN SOMEONE FOR

       REFUSING TO ANSWER QUESTIONS OR FOR CHALLENGING THEM.

       STOPPING AN INDIVIDUAL FOR THE SOLE PURPOSE OF OBTAINING

       IDENTIFICATION VIOLATES THE FOURTH AMENDMENT.



       Houston v. Hill, 482 451, 461 (1987) (“the First Amendment protects a
       significant amount of verbal criticism and challenge directed at police
       officers[.]”), Veiga v. McGee, 26 F.3d 1206, 1213 (1st Cir. 1994).

       Brown v. Texas, 443 U.S. 4, 52 (1979).




                                                4
Case 1:17-cv-00548-MSM-PAS Document 83 Filed 11/20/20 Page 5 of 16 PageID #: 689




                                  FALSE IMPRISONMENT

       WHENEVER A PERSON UNLAWFULLY OBSTRUCTS OR DEPRIVES

       ANOTHER OF HIS FREEDOM TO CHOOSE HIS LOCATION, FOR

       HOWEVER BRIEF A PERIOD, THAT PERSON WILL BE LIABLE FOR

       THAT INTERFERENCE.


       Moody v. McElroy, 513 A.2d 5, 7-8 (R.I. 1986)


       TO ESTABLISH THE INTENTIONAL TORT OF FALSE IMPRISONMENT,

       MR. DIAMANT MUST SHOW THAT (1) THE DEFENDANT OR

       DEFENDANTS INTENDED TO CONFINE HIM; (2) MR. DIAMANT WAS

       CONSCIOUS OF THE CONFINEMENT; (3) MR. DIAMANT DID NOT

       CONSENT TO THE CONFINEMENT; AND (4) THE CONFINEMENT WAS

       NOT OTHERWISE PRIVILEGED.


       Id. See also Powers v. Carvalho, 117 R.I. 519, 526, 368 A.2d 1242, 1246 (1977).

       MR. DIAMANT IS NOT REQUIRED TO SHOW THAT THE DEFENDANT

       OR DEFENDANTS ACTED WITH MALICE, ONLY THAT THE

       CONFINEMENT WAS INTENTIONAL.



       Id.




                                             5
Case 1:17-cv-00548-MSM-PAS Document 83 Filed 11/20/20 Page 6 of 16 PageID #: 690




                              LENGTH OF CONFINEMENT


       THE LENGTH OF THE CONFIENMENT IS NOT MATERIAL THE TORT

       OF FALSE IMPRISONMENT PROVIDES A REMEDY FOR AN

       IMPOSITION OF AN UNLAWFUL RESTRAINT UPON ONE’S FREEDOM

       OF MOVEMENT.


       Webbier v. Thoroughbred Racing Protective Bureau, 105 R.I. 605, 613, 254 A.2d
       285 (1969)




                                           6
Case 1:17-cv-00548-MSM-PAS Document 83 Filed 11/20/20 Page 7 of 16 PageID #: 691




                              CONSENT TO CONFINEMENT


       MR. DIAMANT’S CONSENT TO THE CONFINEMENT MAY NOT BE

       OBTAINED BY FORCE OR COERCION. WHERE A PERSON IS

       UNLAWFULLY DETAINED BY ANOTHER AND IS FEARFUL THAT

       PHYSICAL FORCE WILL BE USED UNLESS HE SUBMITS TO THE

       DETENTION, HIS SUBMISSION DOES NOT BAR HIS CLAIM FOR FALSE

       IMPRISONMENT.


       Berberian v. Mitchell, 131 R.I. 438, 441, 321 A.2d 431, 432 (1974), Webbier v.
       Thoroughbred Racing Protective Bureau, 105 R.I. 605, 613-14, 254 A.2d 285
       (1969).




                                             7
Case 1:17-cv-00548-MSM-PAS Document 83 Filed 11/20/20 Page 8 of 16 PageID #: 692




                                          DAMAGES


       MR. DIAMANT MAY RECOVER COMPENSATORY DAMAGES EVEN

       THOUGH HE PROVES NO ACTUAL BODILY INJURY. THIS IS BECAUSE

       THE INJURY INVOLVED IN FALSE IMPRISONMENT IS IN PART A

       MENTAL ONE, AND THEREFORE MR. DIAMANT IS ENTITLED TO BE

       COMPENSATED FOR ANY MENTAL SUFFERING AND HUMILIATION

       THAT HE EXPERIENCED.



       Webbier v. Thoroughbred Racing Protective Bureau, 105 R.I. 605, 620, 254 A.2d
       285 (1969)


       IN AN ACTION FOR FALSE IMPRISONMENT, THE PLAINTIFF MAY BE

       AWARDED PUNITIVE DAMAGES IN ADDITION TO COMPENSATORY

       DAMAGES.


       Soares v. Ann & Hope, Inc., 637 A.2d 339, 351 (R.I. 1994) and R.I.G.L. 12-7-14
       (In an action for false imprisonment, the plaintiff, if successful, may be awarded
       punitive damages in addition to compensatory damages.)

       IF YOU FIND THAT THE DEFENDANT OR DEFENDANTS ACTED WITH

       ACTUAL MALICE, RECKLESSNESS OR WANTONNESS, YOU MAY

       PROPERLY AWARD PUNITIVE DAMAGES AS WELL.


       Pimental v. Postoian, 121 R.I. 6, 12-13, 393 A.2d 1097, 1102 (1978), Sherman v.
       McDermott, 114 R.I. 107, 109, 329 A.2d 195, 196 (1974).




                                              8
Case 1:17-cv-00548-MSM-PAS Document 83 Filed 11/20/20 Page 9 of 16 PageID #: 693




                                       SPOLIATION



       IN THIS CASE, YOU HAVE HEARD EVIDENCE REGARDING

       SURVEILLANCE CAMERAS AND VIDEOS EMPLOYED BY THE

       DEFENDANT U.T.G.R. (“TWIN RIVER”) AND USED BY DEFENDANT

       POLICE OFFICERS ANTERNI, ENOS AND FEVRIER. YOU HAVE ALSO

       HEARD EVIDENCE THAT THE PLAINTIFF SOUGHT TO PRESERVE ANY

       VIDEOS PERTAINING TO HIS INTERACTION WITH TWIN RIVER

       SECURITY OFFICERS AND THE DEFENDANT POLICE OFFICERS, AND

       THAT SUCH VIDEOS WERE DESTROYED.



       EVIDENCE THAT IS DESTROYED IS SUBJECT TO A DOCTRINE

       CALLED SPOLIATION. THE DOCTRINE OF SPOLIATION PROVIDES

       THAT THE DELIBERATE OR NEGLIGENT DESTRUCTION OF

       RELEVANT EVIDENCE BY A PARTY TO LITIGATION MAY GIVE RISE

       TO AN INFERENCE THAT THE DESTROYED EVIDENCE WAS

       UNFAVORABLE TO THAT PARTY. YOU MAY CONSIDER THIS AS PART

       OF YOUR DELIBERATIONS ON THE ISSUES OF FALSE

       IMPRISONMENT, AND VIOLATION OF THE PLAINTIFF’S RIGHT TO BE

       FREE FROM UNREASONABLE SEARCH AND SEIZURE.



       Mead v. Papa Razzi Restaurant, 840 A.2d 1103, 1108 (R.I. 2004) (quoting
       Tancrelle v. Friendly Ice Cream Corp., 756 A.2d 744, 748 (R.I. 2000))




                                           9
Case 1:17-cv-00548-MSM-PAS Document 83 Filed 11/20/20 Page 10 of 16 PageID #: 694




                                   BURDEN OF PROOF



        THE PLAINTIFF HAS THE BURDEN OF PROVING EACH AND EVERY

        ELEMENT OF HIS CLAIM FOR DAMAGES BY A PREPONDERANCE OF

        THE EVIDENCE, WHICH IS ANOTHER WAY OF SAYING THAT THE

        PLAINTIFF MUST PROVE THEM BY THE GREATER WEIGHT OF THE

        EVIDENCE. TO PUT THIS ANOTHER WAY, YOU MUST BE SATISFIED

        THAT THE EVIDENCE SHOWS THAT WHAT HE IS CLAIMING IS MORE

        PROBABLY TRUE THAN NOT.




        FV Erin Renee, LLC and Sea Harvest, Inc. v. Promet Marine Services
        Corporation (09-cv-340) (ECF 37) (D.R.I. 2011) (J. McConnell).




                                           10
Case 1:17-cv-00548-MSM-PAS Document 83 Filed 11/20/20 Page 11 of 16 PageID #: 695




                            TESTIMONY OF A SINGLE WITNESS


        IN EVALUATING THE EVIDENCE IN THIS CASE, KEEP IN MIND THAT

        THE TESTIMONY OF A SINGLE WITNESS, IF BELIEVED BY YOU, CAN

        BE ENOUGH TO SUPPORT AN ALLEGATION BY A PARTY. PUT

        ANOTHER WAY, YOU NEED NOT FIND THAT TESTIMONY MUST HAVE

        ADDITIONAL PROOF, OR “CORROBORATION,” IN ORDER TO FIND

        THAT TESTIMONY TO BE TRUE.



        Unites States v. Meises, 645 F.3d 5, 12 (1st Cir. 2011), United States v. De La Paz-
        Rentas, 613 F.3d 18-24-25 (1st Cir. 2010.




                                               11
Case 1:17-cv-00548-MSM-PAS Document 83 Filed 11/20/20 Page 12 of 16 PageID #: 696




                           MERE PRESENCE IS SUFFICIENT TO
                         CREATE LIABILITY UNDER SECTION 1983


        A POLICE OFFICER WHO FAILS TO INTERCEDE WHILE A

     COLLEAGUE OR ANOTHER OFFICER DEPRIVES A VICTIM OF HIS

     FOURTH AMENDMENT RIGHT TO BE FREE FROM UNREASONABLE

     SEARCH AND SEIZURE WOULD, LIKE HIS COLLEAGUES, BE

     RESPONSIBLE FOR SUBJECTING THE VICTIM TO A DEPRIVATION OF

     HIS FOURTH AMENDMENT RIGHTS.




     Gutierrez-Rodriguez v. Cartagena, 882 F.2d 553 (1st Cir. 1989) (four police officers
     held liable for shooting, including one who presented evidence he was asleep at the
     time of the shooting, where only one officer’s weapon actually caused harm to
     plaintiff)

     See also:
     United States v. Koon, 34 F.3d 14116, 1447 n.25 (9th Cir. 1994), aff’d in part, rev’d
     in part, Koon v. United States,518 U.S. 81 (1996); see also Randall v. Prince
     George’s County, Md., 302 F.3d 188, 204 (4th Cir. 2002) (“[A]n officer may be liable
     under section 1983, on a theory of bystander liability, if he (1) knows that a fellow
     officer is violating an individual’s constitutional rights; (2) has a reasonable
     opportunity to prevent the harm; and (3) chooses not to act.”).




                                              12
Case 1:17-cv-00548-MSM-PAS Document 83 Filed 11/20/20 Page 13 of 16 PageID #: 697




                          COMPENSATORY DAMAGES

     IF YOU FIND THAT MR. DIAMANT’S WAS FALSELY IMPRISONED, OR

     THAT HIS CIVIL RIGHT TO BE FREE FROM UNREASONABLE SEARCH

     AND SEIZURE HAS BEEN VIOLATED BY ANY OF THE DEFENDANTS, YOU

     MUST DETERMINE THE DAMAGES HE HAS SUFFERED.



     THE FIRST KIND OF DAMAGES YOU MUST DETERMINE IS

     COMPENSATORY DAMAGES.



     THE PURPOSE OF A COMPENSATORY DAMAGE AWARD IS TO PUT A

     PLAINTIFF IN AS GOOD A POSITION AS HE WAS BEFORE THE DAMAGE

     OCCURRED. MR. DIAMANT SEEKS COMPENSATORY DAMAGES FOR

     THE DETENTION HE SUFFERED, THE SEIZURE OF HIS IDENTIFICATION,

     AND ANY LOSS HE SUFFERED AS A RESULT OF THE SEIZURE OF THAT

     IDENTIFICATION.



     COMPENSATORY DAMAGES ARE COMPOSED OF ECONOMIC LOSS AND

     MENTAL SUFFERING. TO RECOVER ECONOMIC DAMAGES, MR. RICHER

     MUST PROVE SOME ECONOMIC HARM THAT HE HAS EXPERIENCED.

     TO RECOVER FOR MENTAL SUFFERING, YOU MAY CONSIDER

     PERSONAL HUMILIATION, AND MENTAL ANGUISH AND SUFFERING.

     MENTAL SUFFERING MAY INCLUDE NERVOUSNESS, ANXIETY, WORRY,

     SHOCK, HUMILIATION, EMBARRASSMENT OR INDIGNITY. WHILE IT IS




                                       13
Case 1:17-cv-00548-MSM-PAS Document 83 Filed 11/20/20 Page 14 of 16 PageID #: 698




     DIFFICULT TO MEASURE THIS IN TERMS OF MONEY, YOU MAY NOT

     SPECULATE OR GUESS. ANY AWARE MUST BE BASED ON THE

     EVIDENCE AND WHAT YOUR CONSIDERED JUDGMENT CONSTITUTES

     FAIR AND ADEQUATE COMPENSATION FOR ANY MENTAL SUFFERING

     THAT HAS BEEN PROVED. THE DETERMINATION OF WHAT AMOUNT, IF

     ANY YOU AWARD IS SOLELY TO BE MADE BY YOU.




     RICHARD V. PARMALEE, ET AL. 2015- 162 M-PAS (ECF 116)




                                       14
Case 1:17-cv-00548-MSM-PAS Document 83 Filed 11/20/20 Page 15 of 16 PageID #: 699




                              PUNITIVE DAMAGES

     IN ADDITION TO COMPENSATORY DAMAGES, THE PLAINTIFF SEEKS TO

     RECOVER PUNITIVE DAMAGES FROM THE DEFENDANTS IN THIS CASE.



     THE PURPOSE OF PUNITIVE DAMAGES IS NOT TO COMPENSATE A

     PLAINTIFF, BUT RATHER TO PUNISH A WRONGDOER FOR

     OUTRAGEOUS OR EXTRAORDINARY MISCONDUCT, AND TO DETER

     THEM OR OTHERS FROM ENGAGING IN SIMILAR CONDUCT IN THE

     FUTURE. YOU MAY DECIDE TO AWARD PUNITIVE DMAGES IF YOU FIND

     THAT A DEFENDANT’S CONDUCT WAS SHOWN TO BE MOTIVATED BY

     EVIL MOTIVE OR INTENT, OR THAT IT INVOLVES RECKLESS OR

     CALLOUSE INDIFFERENCE TO THE CIVIL RIGHTS OF OTHERS. YOU

     MAY NOT AWARD PUNITIVE DAMAGES AGAINST A DEFENDANT UNLESS

     YOU FIND, BY A PREPONDERANCE OF THE EVIDENCE, THAT A

     DEFENDANT’S ACTIONS WERE MALICIOUSLY, WILLFULLY, WANTONLY

     OR RECKLESSLY DONE AND ARE FOUND TO BE SO WIFLLFUL,

     RECKLESS OR WICKED THAT THEY AMOUNT TO CRIMINALITY. AN

     ACT, OR A FAILURE TO ACT, IS DONE WITH MALICE IF PROMPTED OR

     ACCOMPANIED BY ILL WILL, SPITE, OR GRUDGE TOWARD A

     PLAINTIFF. YOU MAY CONSIDER ALL THE EVIDENCE IN THE CASE IN

     MAKING THIS DETERMINATION. AC ACT IS DONE “WILLFULLY” IF IT

     IS DONE VOLUNTARILY OR INTENTIONALLY, WITH THE SPECIFIC

     INTENT TO DO SOMETHING THE LAW FORBIDS, THAT IS TO SAY, WITH




                                       15
Case 1:17-cv-00548-MSM-PAS Document 83 Filed 11/20/20 Page 16 of 16 PageID #: 700




     A PURPOSE EITHER TO DISOBEY OR DISREGARD THE LAW. ANY ACT

     OR OMISSION IS “WANTONLY” DONE IF DONE IN CALLOUS OR

     RECKLESS DISREGARD OF, OR INDIFFERENCE TO THE RIGHTS OF ONE

     OR MORE PERSONS, INCLUDING THE INJURED PERSON. “RECKLESSLY”

     MEAND WITH INDIFFERENCE TO CONSEQUENCES. IF A PERSON ACTS

     WITHOUT REGARD TO POSSIBLE CONSEQUENCES, HE MAY BE FOUND

     TO HAVE ACTED RECKLESSLY. INTENT ORDINARILY MAY NOT BE

     PROVED DIRECTLY BECAUSE THERE IS NO WAY TO DIRECTLY

     EXAMINE THE THOUGHTS OF ANOTHER HUMAN BEING. YOU MAY,

     HOWEVER, INFER A PERSON’S INTENT FROM SURROUNDING

     CIRCUMSTANCES. YOU MAY CONSIDER ANY STATEMENT MADE OR

     ACT DONE OR OMITTED BY A PERSON WHOSE INTENT IS AN ISSUE, AND

     ALL OTHER FACTS AND CIRCUMSTANCES WHICH INDICATE HIS STATE

     OF MIND. YOU MAY AWARD THE PLAINTIFF PUNITIVE DAMAGES

     WHETHER OR NOT YOU FIND THAT HE SUFFERED ACTUAL OR

     COMPENSATORY DAMAGES. THAT IS, YOU NEED NOT FIND THAT THE

     PLAINTIFF INCURRED AN ECONOMIC OR TANGIBLE LOSS IN ORDER TO

     AWARD PUNITIVE DAMAGES. IN ADDITION, AN AWARD OF NOMINAL

     DAMAGES OR ACTUAL DAMAGES WILL NOT PREVENT YOU FROM

     AWARDING PUNITIVE DAMAGES.


     Shelton v. Wozny, et al. 2014 cv 313 JJM (ECF 56) (D.R.I. 2018)




                                            16
